DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,964,154. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar inventions.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10,959,917. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar inventions.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2,5-13,16-17,19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US 6,006,946).
Regarding Claim 1, Williams discloses a medication dispensing system, comprising: a. at least one medication container (plurality of 20) for storing medication dosages; b. a gripper (31); c. a probe (33); d. one or more actuators (25); e. a receptacle (52); wherein said one or more actuators (25) connect said gripper (31) to said probe (33) for picking a medication dosage from said medication dosages from said medication container (20) and move it into said receptacle (52).
Regarding Claim 2, Williams discloses wherein said medication containers (20) comprise a guiding surface (21) for guiding said stored medications dosages towards said probe (33).
Regarding Claim 5, Williams discloses wherein said one or more actuators (25) move said gripper (31).
Regarding Claim 6, Williams discloses wherein said gripper (31) is movable vertically by said one or more actuators (25).
Regarding Claim 7, Williams discloses wherein said guiding surface (21) is a slanted guiding surface (fig.4; the corners are slanted).
Regarding Claim 8, Williams discloses wherein said guiding surface (21) comprises a plurality of surfaces (edges of 21) for guiding said stored medication dosages towards said probe (33).
Regarding Claim 9, Williams discloses wherein said guiding surface (21) is slanted in relation to an angle of said medication container (20) relative to one or more medication panels (13).
Regarding Claim 10, Williams discloses wherein said guiding surface (21) is slanted in relation to an angle of said medication container (20) relative to a plurality of docking ports (22).
Regarding Claim 11, Williams discloses wherein said guiding surface (21) allows for all medication dosages to be taken by said probe (33).
	Regarding Claim 12, Williams discloses wherein said at least one medication container (20) extend along a general container direction, which is transverse to a vertical plane in an acute angle (fig.5).
	Regarding Claim 13, Williams discloses further comprising a receptacle carrier (51), comprising a receptacle mount (fig.7; right end portion of 51) for holding said receptacle (52).
	Regarding Claim 16, Williams discloses wherein said gripper (31) comprises a gripper platform (26) for moving said gripper in respect to medication container (20).
	Regarding Claim 17, Williams discloses wherein said medication container (20) is accessible by an operator (via operator’s console 11) while said gripper (31) is in motion.
	Regarding Claim 19, Williams discloses wherein said receptacle carrier (51) is coupled to said gripper (31) for holding said receptacle (52) below said medication dosage (fig.7).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 6,006,946) in view of Barrett et al. (US 2012/0259458).
Regarding Claim 18, Williams discloses wherein said medication containers (20).
Williams does not disclose wherein said medication container comprise electrical/electromagnetic circuit to transmit operational parameters of the medication containers.
Barrett discloses wherein said medication container (100) comprise electrical/electromagnetic circuit (para.0185) to transmit operational parameters of the medication containers (100). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Williams with wherein said medication container comprise electrical/electromagnetic circuit to transmit operational parameters of the medication containers in order to improve and efficiency of identifying the medication containers.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651